UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2465


WEN CHIANN YEH,

                     Plaintiff - Appellant,

              v.

NORTH CAROLINA STATE UNIVERSITY; NORA F. SULLIVAN, Attorney,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-cv-00279-D)


Submitted: April 14, 2020                                         Decided: April 16, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wen Chiann Yeh, Appellant Pro Se. Zachary Alexander Padget, Assistant Attorney
General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wen Chiann Yeh appeals the district court’s order granting Defendants’ motion to

dismiss her complaint under Fed. R. Civ. P. 12(b)(1), (6). We have reviewed the record

and find no reversible error. Accordingly, we affirm the judgment of the district court and

deny Yeh’s motion to recuse the district court judge. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2